Citation Nr: 0113441	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-13 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had verified active duty from November 1974 to 
July 1977.  He also had a 17-year period of prior active 
service of unverified dates.  The veteran died in October 
1999, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied the benefits on 
appeal.


REMAND

The appellant contends that the veteran died from cancer, 
which she feels was due to exposure to Agent Orange in 
Vietnam.  The February 2000 rating decision denied the claim 
as not well-grounded on the basis that there was no medical 
evidence of an etiological nexus between the cause of the 
veteran's death and his active military service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran died in October 1999.  The certificate of death 
shows that the immediate cause of his death was certified as 
carcinoma of unknown primary.  No other conditions were noted 
to be an underlying cause or a significant condition 
contributing to the death.  An autopsy was not performed.  At 
the time of the veteran's death service connection was not in 
effect for any disability. 

In her June 2000 substantive appeal, the appellant contended 
that the veteran had cancer in his lungs, liver and stomach.  
She indicated that during service, the veteran went on 
numerous classified missions to Vietnam.  She indicated that 
she was trying to obtain additional medical information 
regarding her claim. 

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era.  38 
C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  One of 
the diseases set forth in the applicable regulations is 
cancer of the lung.  38 C.F.R. § 3.309(e).

Currently, the claims file contains no evidence that the 
veteran served in Vietnam.  In addition, the only medical 
record proximate to the veteran's death is the October 1999 
certificate of death.  Given the obligations of VA under VCAA 
with respect to the duty to assist and the enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, further 
assistance and notice to the appellant is necessary here.  
The appellant has indicated that there are additional medical 
records that she was attempting to obtain.  Other medical 
records associated with pertinent treatment could be 
beneficial in determining whether the cause of the veteran's 
death was related to service.  The RO should give the 
appellant an opportunity to identify and submit any further 
medical records which she considers pertinent and would shed 
light on any relationship between the cause of the veteran's 
death and his service.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

As the veteran's DD Form 214 indicates that he had over 
seventeen years of service prior to his verified period from 
November 1974 to July 1977, the RO should search for 
additional service personnel records as well as additional 
service medical records; all of which may shed light on 
matters material to the determination of this claim.

As the appellant's claim for Survivors' and Dependents' 
Educational Assistance under Chapter 35 is inextricably 
intertwined with the issue of service connection for the 
cause of the veteran's death, consideration of that issue 
must be deferred.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
National Personnel Records Center (NPRC) 
verify all periods of the veteran's 
service. The RO should also request the 
veteran's complete personnel records, and 
seek additional service medical records 
pertinent to this claim and not of 
record, from all appropriate sources, to 
include, but not limited to, the NPRC and 
the Department of the Navy.  All records 
received should be associated with the 
claims file.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

2.  The RO should ask the appellant to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom the 
veteran had received  treatment pertinent 
to her claims.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of all 
pertinent records identified by her.  If 
after making reasonable efforts, the RO 
is unable to obtain all of the relevant 
records so sought, the RO must provide 
the veteran with written notification 
that it was unable to obtain records with 
respect to the claim.  Such notification 
must be in compliance with Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  A 
copy of the notice must be associated 
with the claims file.

3.  Upon completion of the above, the RO 
is requested to refer the claims file to 
an appropriate medical authority.  The 
physician is requested review the 
veteran's claims file, including the 
service and post-service medical records.  
Based on a comprehensive review of the 
record, the physician should proffer an 
opinion, with supporting analysis, as to 
whether it is at least as likely as not 
that a disability which was incurred in or 
was the result of service either caused, 
contributed to or aggravated the reported 
causes of the veteran's death or otherwise 
caused or materially or substantially 
contributed to his death.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the appellant is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the appellant until 
contacted by the RO.

No action is required of the appellant unless and until she 
receives further notice.  The purpose of this remand is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



